Citation Nr: 1639395	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to August 1, 2013 for the award of death pension.  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel








INTRODUCTION

The Veteran served on active duty from November 1944 to October 1945.  He died in June 1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Philadelphia Regional Office and Insurance Center (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The appellant's claim for entitlement to death pension was most recently denied by an unappealed December 2011 decision.  New and material evidence was not received within one year of the December 2011 determination.

2.  In a subsequent decision, the RO granted entitlement to death pension effective August 1, 2013 based on the receipt of the appellant's claim to reopen received on July 24, 2013.   


CONCLUSION OF LAW

The criteria for assignment of an effective date of July 24, 2013 but no earlier for the award of death pension have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant is seeking assignment of an effective date earlier than August 1, 2013, for the award of entitlement to death pension benefits.

Death pension benefits are generally available for a surviving spouse of a wartime Veteran whose death was not service connected.  38 U.S.C.A. § 1541 (a).  Claims for VA non-service-connected death pension benefits received after December 10, 2004, are awarded effective from the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400 (c)(3)(i).  Payment of these and other recurring monetary benefits normally commence the month following the effective date of the award.  38 C.F.R. § 3.31.  

To be eligible for death pension benefits, the annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C.A. § 5312,  increased from time to time as published in the Federal Register. 38 C.F.R. §§ 3.3, 3.23.

In this case, the Veteran died in June 1995.  Soon thereafter, the appellant filed a claim of entitlement to VA death pension as the Veteran's surviving spouse.  However, a July 1995 formal VA decisional letter denied entitlement to death pension on the basis of finding that the appellant's income exceeded the threshold for eligibility. 

The appellant did not file a notice of disagreement nor submit any new evidence or reply to the July 1995 decision.  The record reflects that the next correspondence received by VA from the appellant specifically concerning entitlement to death pension was a June 2010 claim.  This claim was denied by a March 2011 decision by the RO.  The appellant subsequently submitted a June 2011 claim for death pension and the RO issued a subsequent December 2011 decision denying death pension, again finding that the appellant's income exceeded the threshold for eligibility.  The appellant did not file a notice of disagreement nor submit any new evidence or reply to the December 2011 decision within one year.  Accordingly, this decision became final.  38 U.S.C.A. § 7105.    

Subsequently, a claim to reopen the previous denial was received from the appellant on July 24, 2013.  On the basis of this claim, the RO granted entitlement to death pension and assigned an effective date of August 1, 2013.  

Where new and material evidence other than service department records has been submitted to reopen a prior claim for benefits (more than one year following a prior final denial of the claim), the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. §  3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

The RO notified the appellant of the prior decisions, including the most recent December 2011 denial of death pension benefits, and she did not file a notice of disagreement.  In addition, new and material evidence was not received within one year of the notification of the December 2011 decision.  38 C.F.R. § 3.156.  The December 2011 decision is therefore final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  See 38 U.S.C.A. 
§§ 5109A, 7105; see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The appellant has not alleged CUE in the December 2011 decision, and there is no legal authority for the Board to otherwise set aside the finality of that decision.

Also, any previous pending claim for death pension benefits that had not been finally adjudicated was terminated by the December 2011 rating decision that denied entitlement to that benefit.  See Williams v. Peake, 521 F.3d 1348, 1351   (Fed. Cir. 2008) (finding the pending status of a claim is terminated with a later adjudication of an identical claim).

As noted above, the effective date of a final claim, reopened based on submission of new and material evidence, where that evidence is other than service department records, will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q), (r).  There is no indication that the appellant otherwise attempted to reopen a claim of entitlement to death pension benefits or otherwise establish such entitlement following the prior December 2011 denial until the time of the claim received on July 24, 2013.  Accordingly, the Board finds no basis for assigning an effective date prior to July 24, 2013 for the award of death pension.  

Thus, this effective date will be assigned.  The Board notes that it is unclear whether the assignment of this date only 7 days earlier than the effective date currently assigned will result in any additional payment to the appellant as actual payment of death pension does not start until the beginning of the month following the effective date of the award and it is unclear from the record whether the appellant received any death pension benefits for the month of August 2013.  See 38 C.F.R. § 3.31.   

The Board is sympathetic toward the appellant's claim and acknowledges that it is difficult to live on a limited fixed income.  However, it is bound to follow the law, and this decision is dictated by the relevant statutes and regulations.  Because the appellant did not file a claim to reopen the December 2011 decision prior to the claim received on July 24, 2013, VA is precluded, as a matter of law, from granting an effective date prior to July 24, 2013 for the award of death pension.  38 C.F.R. § 3.400; See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
II.  Due Process

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, VCAA notice is not required in this case because the issue presented involves a claim that cannot be substantiated (beyond the assignment of the slightly earlier effective date) as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the grounds of the lack of legal merit or the lack of entitlement under the law).  There is no dispute in this case as to the underlying facts as reflected by the evidence.  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason v. Principi,16 Vet.App. 129, 132 (2002).
As the law regarding assignment of an effective date for a claim is dispositive in the instant claim, the VCAA is not applicable and no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Consequently, the Board will proceed to issue its decision.

ORDER

An effective date of July 24, 2013 but no earlier for the award of death pension is granted subject to the regulations governing the payment of monetary awards.
 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


